896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricarda Avida MOSQUEDA, Defendant-Appellant.
No. 89-5144.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 15, 1989.Decided:  Feb. 6, 1990.

Donald J. Tennant, Jr., Scrader, Stamp, Byrd, Byrum & Companion, on brief, for appellant.
John H. Reed, Assistant United States Attorney, for appellee.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ricardo Mosqueda, also known as Luis Fonseca, pleaded guilty to one count of distribution of cocaine, 21 U.S.C. Sec. 841(a)(1), and was sentenced to 210 months imprisonment.  He appeals his conviction and sentence.  We affirm.


2
Counsel for Mosqueda has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Subsequently, Mosqueda filed a pro se supplemental brief claiming that (1) his plea was induced by a promise by the police, and (2) he received ineffective assistance of counsel.


3
The claims raised by Mosqueda are meritless.  We note that challenges to guilty pleas based on off-the-record evidence are generally raised in a 28 U.S.C. Sec. 2255 petition.   See Blackledge v. Allison, 431 U.S. 63 (1977).  Likewise, Mosqueda's ineffective assistance claim is premature.   See United States v. Lurz, 666 F.2d 69, (4th Cir.1981), cert. denied, 455 U.S. 1005 (1982).  Thus, we hold that, on this record, Mosqueda must raise these claims in a Sec. 2255 petition.


4
In addition to reviewing Mosqueda's pro se claims, we have undertaken an independent review of the entire record and all pertinent documents, as required by Anders.    We have considered all arguable issues presented by this record and conclude there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.*


5
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that the appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A).  If requested by his client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of his client.


6
Because the facts and legal contentions are adequately presented in the material before the Court, we dispense with oral argument and affirm the conviction and sentence.


7
AFFIRMED.



*
 In light of our disposition, we deny the government's motion for summary affirmance